internal_revenue_service number release date index number ------------------------------------ ---------------------------------- --------------------------------- ---------------------------------- - -------------------------------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to plr-166097-04 cc corp b05 date date distributing controlled shareholder a shareholder b ------------------------------------------------ ------------------------------------------------ ----------------------- ----------------------------------- ------------------------------------------------ ------------------------------------------------ --------------------------- -------------------------- shareholder c ------------------------------------------------ a b c d e f dollar_figure business x business y -------------------------- -------------- -------------- -------------- --- ----- ----------- ---------------------------------- ------------------------ real_property z ------------------------------------------------ ------ this is in response to a letter dated date submitted on behalf of plr-166097-04 dear ------------- distributing requesting rulings under sec_355 and sec_368 of the internal_revenue_code the code with respect to a proposed transaction additional information was received in letters dated date date and date the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 y distributing has supplied information indicating that it has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each business for each of the past five years distributing has one class of stock outstanding owned approximately a by shareholder a b by shareholder b and c by shareholder c transactions is proposed distributing will form a new corporation controlled and will contribute to controlled all assets used in connection with business y except the f acres of land retained by distributing the approximate d acres of land used in business x that will be leased to distributing by controlled real_property z and cash and accounts_receivable totaling approximately dollar_figureto make the value of the assets distributed to controlled correspond to the value of the assets remaining with distributing for what is represented to be a valid business_purpose the following series of distributing is a calendar_year corporation engaged in business x and busine sec_2 controlled will be a cash_basis corporation distributing will distribute to shareholder a all of its controlled stock the distribution or transaction in exchange for the surrender of all of distributing stock plr-166097-04 transaction a distributing has made the following representations with respect to the proposed the fair_market_value of the stock of controlled to be received by shareholder a will be approximately equal to the fair_market_value of the stock of distributing surrendered by shareholder a in the exchange b c d e f g h no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of distributing’s present operations and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is for the following corporate business_purpose to alleviate disputes among the shareholders as to the future direction for growth development and expansion of the businesses and to enable each shareholder to focus his attention to fully developing and expanding the business he is most interested in the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose there is no acquisition of stock of distributing or controlled including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution of the controlled stock controlled is not assuming any liabilities of distributing or receiving any assets subject_to liabilities from distributing distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the distribution plr-166097-04 i no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock j k l no two parties to the distribution are investment companies as defined in code sec_368 and iv the transaction is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both proper allocation of earnings_and_profits between distributing and controlled will be made pursuant to sec_312 of the code and sec_1_312-10 of the treasury regulations m payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length based solely on the information submitted and the representations set forth above we have concluded that the transfer by distributing of part of its assets in exchange for all of the common_stock of controlled followed by the distribution of all the controlled stock to the distributing shareholder will constitute a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 of the code distributing will recognize no gain_or_loss upon the transfer of assets to controlled in exchange for controlled stock as described above sec_361 controlled will recognize no gain_or_loss on the receipt of the assets in exchange for all the shares of controlled sec_1032 controlled's basis in the distributing assets received by controlled in the transaction will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 controlled's holding_period of the distributing assets received by controlled in the transaction will include the period during which such assets were held by distributing sec_1223 plr-166097-04 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholder on its receipt of controlled stock in the distribution sec_355 the basis of the controlled stock in the hands of the distributing shareholder will be the same as the basis of the distributing stock held immediately before the exchange by such shareholder sec_358 the holding_period of the controlled stock received by the distributing shareholder will include the holding_period of the distributing stock held by such shareholder provided that such shareholder held the distributing stock as a capital_asset on the date of the distribution sec_1223 no gain_or_loss will be recognized to distributing upon the distribution of its controlled stock sec_361 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the transaction is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s representative a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling plr-166097-04 letter is consummated sincerely _virginia s voorhees_ virginia s voorhees sr technician reviewer branch office of associate chief_counsel corporate cc
